FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the amendment and remarks submitted September 09, 2022. Claims 1-5, 7-13 are amended. Claim 6 is canceled. Claims 14 and 15 are newly added. Claims 1-5 and 7-15 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Patent 10,480,775, hereinafter referred to as “Yamada”).
	With respect to claim 1, Yamada discloses:
A fabric (woven fabric 20 is interpreted as the fabric), comprising: 
a plurality of light-emitting fibers (25) and comprising a core and a cladding (see column 7, lines 16-32) and configured to emit light through a side surface of the fiber (see column 7, lines 10-15), wherein: 
a resin used for the core is polystyrene (see column 8, lines 4-18); 
a resin used for the cladding is fluorine resin (see column 8, lines 19-21); and 
the light-emitting fibers are woven or knitted to form the fabric (see figure 1).
Yamada further discloses “The thickness of the optical fiber 25 is not limited, and can be defined as 0.01 mm or more and 2.0 mm or less, further as 0.05 mm or more and 1.5 mm or less, further as 0.10 mm or more and 1.0 mm or less, and further as 0.15 mm or more and 0.7 mm or less from the viewpoint of obtaining the weaving property” (see column 8, lines 29-34).
Therefore, while Yamada does not exactly teach the range of the fiber having a fiber diameter of 95 m or less, Yamada does suggest the thickness can vary to provide a desirable weaving property, and the taught ranges of Yamada do substantially overlap the required range.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada such that the fibers have a fiber diameter of 95 m or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (In re Aller, 105 USPQ 233); and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 2, Yamada discloses the limitations of claim 1 as previously stated. Further, claim 2 only requires the performance limitations: wherein the number of double folds required to break the light-emitting fibers in a bending fatigue test that is conducted under load per fineness of 0.04 g/dtex and at a bending angle of 1350 is 100 or more.
The patentability of an apparatus depends only on the claimed structural limitations.  Yamada teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the Yamada device does not possess and is not capable of these functional characteristics.  See MPEP 2112.01.
With respect to claim 3, Yamada discloses the limitations of claim 1 as previously stated.
Yamada further discloses: wherein the plurality of light-emitting fiber is a fibers woven or knitted to form the fabric are in the form of a multifilament (see figure 1). The remain limitations are directed only to the performance limitation: and a maximum number of twists that does not cause breakage of the multifilament is 400 twists/m or more.
The patentability of an apparatus depends only on the claimed structural limitations.  Yamada teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the Yamada device does not possess and is not capable of these functional characteristics.  See MPEP 2112.01.
	With respect to claims 4 and 5, Yamada discloses the limitations of claim 1 as previously stated. Further, Yamada discloses the same required material of the claims, as recited in claim 1. The limitations of claim 4 are directed solely to the performance of the previously defined material.
The patentability of an apparatus depends only on the claimed structural limitations.  Yamada teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the Yamada device does not possess and is not capable of these functional characteristics.  See MPEP 2112.01.
 	With respect to claim 7, Yamada discloses the limitations of claim 1 as previously stated. Yamada further teaches: wherein the resin used for the core of the light-emitting fibers is polymethyl methacrylate (see column 8, lines 9-10).
	With respect to claims 8 and 9, Yamada discloses the limitations of claim 1 as previously stated. Yamada further teaches: wherein the resin used for the cladding of the light-emitting fibers is polyvinylidene fluoride (see column 8, lines 9-21).
With respect to claims 10-13, Yamada discloses the limitations of claim 1 as previously stated. Yamada further discloses “The thickness of the optical fiber 25 is not limited, and can be defined as 0.01 mm or more and 2.0 mm or less, further as 0.05 mm or more and 1.5 mm or less, further as 0.10 mm or more and 1.0 mm or less, and further as 0.15 mm or more and 0.7 mm or less from the viewpoint of obtaining the weaving property” (see column 8, lines 29-34).
Therefore, while Yamada does not exactly teach the ranges of the cladding thickness or diameter ranges, Yamada does suggest the thickness can vary to provide a desirable weaving property, and the taught ranges of Yamada do substantially overlap the required range.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to meet the ranges of these claims, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (In re Aller, 105 USPQ 233); and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	With respect to claims 14 and 15, Yamada discloses the limitations of claim 1 as previously stated. Yamada further shows wherein the light-emitting fibers are woven to form the fabric; wherein the light-emitting fibers are knitted to form the fabric (see figure 1).
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874